Citation Nr: 0948822	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to June 21, 2007, for 
the assignment of a total disability evaluation based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from February 
1945 to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Board hearing, however, he withdrew 
that request in September 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU benefits was 
received on June 21, 2007; at that time, he had a combined 60 
percent disability rating.

2.  It was not factually ascertainable during the year prior 
to June 21, 2007, that the Veteran was unemployable due to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2007, 
for the award of a TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2007.  The September 2007 letter also 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are 
private and VA treatment records and examination reports.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, 
the Board concludes that VA's duties to the Veteran have been 
fulfilled with respect to the issue on appeal.

Criteria & Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date rules for increased compensation 
claims apply to TDIU claims.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a 
substantially-gainful occupation as a result of service- 
connected disability, provided that, if there is only 1 such 
disability, it shall be ratable at 60 percent or more, and 
that, if there are 2 or more disabilities, there shall be at 
least 1 disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A TDIU rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

The Board notes initially that the actual date of the claim 
for a TDIU is not in dispute.  Neither the Veteran nor his 
attorney has identified any prior claim.  There is no 
evidence in the record, prior to the formal claim received by 
the RO on June 21, 2007, that indicates any intent on the 
part of the Veteran to apply for TDIU, or that in any way 
specifically identifies "the benefit sought."  While the 
Veteran was pursuing a claim for service connection for PTSD, 
which was ultimately granted with an effective date of 
October 20, 2004, the disability rating assigned for PTSD is 
10 percent, and there is no communication from the Veteran 
indicating a belief that his PTSD rendered him unemployable.  

In Brannon v. West, 12 Vet. App. 32 (1998), the United States 
Court of Appeals for Veterans Claims observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  The Board is unable to identify any statement or 
assertion made by the Veteran prior to June 21, 2007, the 
currently assigned effective date, which indicates the 
Veteran's belief that his service-connected disabilities 
rendered him unemployable.  Thus, June 21, 2007 is the 
appropriate date of claim.

The determination of the date of filing of a claim for TDIU 
does not end the Board's inquiry, however.  As set out above, 
if an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).  Therefore, the 
Board must review the evidence of record in order to 
determine whether an ascertainable increase in disability 
occurred during the period from June 21, 2006 to June 21, 
2007.

The Board notes that, prior to June 21, 2007, the Veteran had 
service-connected disabilities of bilateral hearing loss, 
rated 50 percent disabling, and tinnitus, rated 10 percent 
disabling, for a combined rating of 60 percent.  Thus, the 
Veteran did not have a combined rating of 70 percent or more.  
As such, a TDIU prior to June 21, 2007 is not warranted on a 
schedular basis.

Moreover, VA outpatient treatment records dated in October 
2006 are of record, however, they do not reflect that the 
Veteran was totally unemployable and do not relate to the 
Veteran's service-connected disabilities.  Of particular 
significance, the Veteran was found to be unemployable on the 
basis of hearing loss, as described in a September 2007 
medical opinion, and as based on audiometric readings taken 
at that time.  However, there is no audiometric assessment 
during the period prior to June 21, 2007 by which it can be 
ascertained factually that the Veteran's hearing was as 
seriously impaired.  While the Veteran is competent to 
describe his hearing acuity, he is not competent to evaluate 
his hearing in terms of the audiometric thresholds.  Thus, 
the Board finds that it is not factually ascertainable in the 
one-year period prior to June 21, 2007, that the Veteran was 
unemployable due to his service-connected disabilities of 
bilateral hearing loss, tinnitus, and PTSD.  

As the preponderance of the evidence is against the claim for 
an earlier effective date for the granting of a TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

An effective date prior to June 21, 2007, for TDIU is not 
warranted.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


